72 F.3d 135
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose RAMIREZ-CARO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70263.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1995.*Decided Dec. 6, 1995.

Before:  HALL, and NOONAN, Circuit Judges, and PRO, District Judge.**
ORDER***
The Court having considered the supplemental letter briefs filed by the parties on November 17, 1995, and it appearing therefrom that the parties agree that this matter should be remanded to the Board of Immigration Appeals as a result of this Court's holding in de Robles v. INS, 58 F.3d 1335 (9th Cir.1995),
IT IS ORDERED that this case is remanded to the Board of Immigration Appeals for consideration of relief pursuant to 212(c) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1182(c).
REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Philip M. Pro, United States District Judge for the District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3